Citation Nr: 1550015	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  11-11 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2014, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  
In September 2014, additional evidence was submitted by the Veteran's attorney along with a waiver of initial RO consideration.

In October 2014, the Board denied the claim for service connection for Meniere's disease secondary to service-connected right ear hearing loss.  The Veteran appealed the denial of service connection for Meniere's disease secondary to service-connected right ear hearing loss to the United States Court of Appeals for Veterans Claims.  In a June 2015 Order, pursuant to a Joint Motion for Partial Remand, the Court vacated the Board's October 2014 decision only to the extent that it denied entitlement to service connection for Meniere's disease on a direct basis, and remanded the matter for appropriate development and readjudication.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As noted in the June 2015 Joint Motion for Partial Remand, the Veteran raised the issue of direct service connection at the August 2014 Board hearing.  Up to that point the Veteran had always claimed that his Meniere's disease was secondary to his service-connected right ear hearing loss.  At the Board hearing however, the Veteran asserted that his Meniere's disease was the result of in-service acoustic trauma.  Specifically, he asserted that his Meniere's disease was the result of a blast explosion that went off on the right side of his head in service, and blew out the windows of the building, or as a result of a grenade simulator that blew up in his face as he was entering a foxhole.

As the Veteran has asserted a claim for service connection for Meniere's disease on a direct basis, and he is entitled to consideration under all theories of entitlement, a remand is necessary to obtain a medical opinion that discusses whether the Veteran's Meniere's disease is a direct result of his military service, to include acoustic trauma.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, conducted by the appropriate medical doctor, to determine the nature and etiology of his Meniere's disease.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner is request to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current Meniere's disease is related to service.  

In providing this opinion, the examiner must address service treatment records noting the Veteran's complaints of dizziness.  In addition, the examiner must discuss the Veteran's contentions (as well as statements from prior coworkers and family members) as to onset and continuity of symptomatology, to include his assertions that in service he was in close proximity to a blast explosion that blew out the windows of the building he was in, and that a grenade simulator that blew up in his face.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If it is determined that there is another likely etiology, that should be stated. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to a particular question.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




